Citation Nr: 1030854	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-42 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
disability diagnosed as herniated nucleus pulposus.

2.  Entitlement to service connection for neuropathy of the right 
hip as secondary to a back disability.

3.  Entitlement to service connection for neuropathy of the right 
leg as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to 
August 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In May 2010, the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The record reflects that the Board received a letter from the 
Veteran that was associated with the claims folder after the 
issuance of the October 2009 statement of the case.  As such, the 
RO has not considered such evidence in compliance with Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial RO 
consideration is currently of record.  The Board finds that a 
remand for RO consideration is not warranted because the letter 
is cumulative of prior statements of the Veteran.  In addition, 
it relates to an issue not properly before the Board, a claim for 
clear and unmistakable error (CUE) in a July 1993 rating 
decision.  

The issue of whether there was CUE in a July 1993 RO 
decision has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  The 
Board has considered whether the issue of clear and unmistakable 
error is inextricably intertwined with the other issues on appeal 
and finds that it is not.


FINDINGS OF FACT

1.  In an unappealed July 1993 decision, the RO denied service 
connection for a back disability, diagnosed as herniated nucleus 
pulposus.  

2.  Evidence submitted subsequent to the July 1993 RO decision is 
cumulative or redundant of evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim. 

3.  The Veteran is not service-connected for any disability.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1993 RO decision that 
denied service connection for a back disability, which was 
the last final denial with respect to this issue, is not new 
and material; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 
(2009).

2.  A right leg disability is not proximately due to, the result 
of, or aggravated by, service-connected disability.  38 U.S.C.A. 
§§ 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009).

3.  A right hip disability is not proximately due to, the result 
of, or aggravated by, service-connected disability.  38 U.S.C.A. 
§§ 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In VA correspondence, dated in January 2009, VA informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his claim 
for service connection for a back disability was previously 
denied because there was no evidence to support the claim that 
his back condition was related to an injury which occurred in 
service.  The Veteran was notified that evidence which he submits 
to reopen his back disability claim must relate to this fact.  
The correspondence also informed the Veteran of the criteria for 
assignment of an effective date and disability rating in the 
event of award of service connection.

In Pelegrini v. Principi, supra, the Court held that compliance 
with 38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original jurisdiction 
decision.  Because complete VCAA notice in this case was provided 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).



Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service personnel records, service treatment records 
(STRs), and VA and private medical records.  Additionally, the 
claims file contains the statements of the Veteran and his wife, 
to include their testimony at a May 2010 Board hearing.  The 
Board has carefully reviewed the statements and concludes that 
there has been no identification of further available evidence 
not already of record for which VA has a duty to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims.

At the May 2010 Board hearing, the Veteran testified that he had 
been treated for his leg and hip condition by physicians and 
chiropractors (See Board hearing transcript, page 14).  He was 
unable to provide the names for any of them, except for the last 
name of one chiropractor.  In addition, a February 1991 radiology 
report reflects that an x-ray was done in 1986.  The record does 
not contain a copy of the 1986 report.  The Board notes however, 
that the February 1991 report discusses the 1986 report 
adequately.  In addition, the Board has obtained all records from 
sources previously cited by the Veteran in 1992, and no such 
record was provided by the sources.  In May 2010, the Veteran was 
given 30 days to provide the Board with the names and addresses 
of any physicians or chiropractors from whom he sought treatment, 
and was also informed that if he needed additional time, he could 
request an extension.  There is no evidence of record that the 
Veteran ever provided the requested information, or that he 
requested additional time to obtain it.  The duty to assist is 
not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Based on the foregoing, the Board finds that VA does not 
have a duty to assist the Veteran in obtaining any additional 
records.  In addition, the Board notes that the one last name 
that was provided was a chiropractor who treated the Veteran in 
2003, more than twenty years after separation from service.  The 
Veteran alleged that the chiropractor told him that the pain in 
his hip and leg was due to scar tissue from a back surgery (See 
Board hearing transcript, page 14).  As the Board, in the 
decision below, denies the Veteran's claim to reopen a claim for 
entitlement to service connection for a low back disability, he 
cannot be service-connected for any condition secondary to his 
non service-connected low back disability.  Therefore, a remand 
to attempt to obtain any such records would serve no useful 
purpose for the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  
 
The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).

Legal criteria 
New and material evidence

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and the disability becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Back Disability

The Veteran avers that he suffers from a back disability due to 
active service.  Historically, a July 1993 RO decision denied the 
Veteran's claim based on a finding that there was no evidence 
that the Veteran's back condition was causally related to an 
injury in service.  It was noted that the Veteran's complaints of 
back pain in service were acute and transitory, without any 
residual disability.  It was also noted that there was no 
clinical evidence of record that the Veteran had been treated for 
a back condition within one year of his discharge from service.  
The Veteran was provided notice of the determination and his 
appellate rights, but did not file a substantive appeal.  As 
such, that determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

In September 2008, the Veteran submitted a claim to reopen his 
claim for service connection for a back disability.  The rating 
decision in March 2009 denied the Veteran's claim, finding that 
new and material evidence had not been received.  

Regardless of the RO's decision to deny reopening the claim, the 
Board must also assess whether new and material evidence has been 
received sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The Court has held 
that the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the claim, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 
(1995). 

Evidence at the time of the last final denial 

The evidence of record at the time of the July 1993 RO denial, 
included the Veteran's service personnel records, service 
treatment records (STRs), and VA and private medical records.  
Although the STRs contain numerous complaints, which the Board 
has considered, the Board will summarize only those that are 
related to the Veteran's back.

The STRs reflect that upon entrance into service in January 1974, 
the Veteran reported that he had never had back pain.  The report 
of medical examination reflects that the Veteran's spine was 
normal.

An April 1976 STR reflects that the Veteran complained of back 
pain two days in duration.  It was noted that it was right sided 
back pain post exercise.  The assessment was paraspinal muscle 
strain in the L3 region.

A June 3, 1979 STR reflects that the Veteran had lower back pain 
with the onset Saturday morning.  (The Board notes that June 3, 
1979 was a Sunday).  The STR further reflects that the Veteran 
"recalls no trauma".  It was noted that he had tenderness in 
the lumbar area.  The assessment was muscle spasm and the Veteran 
was to return in the morning for further evaluation.

A June 5, 1979 STR reflects that the Veteran was seen for follow-
up of low back pain which had not gotten better.  The assessment 
was mechanical back pain.

A June 6, 1979 STR reflects the Veteran had had two days of 
quarters and was returned to duty. 

A June 13, 1979 STR reflects that the Veteran was "doing better, 
no trouble with back."  It was also noted that he was "able to 
touch toes, etc. -doing full duty".  

A June 14, 1979 Physical Profile Serial Report reflects that the 
Veteran was released from temporary limitations due to his low 
back pain on June 14, 1979.

A report of private X-ray examination of the lumbosacral spine, 
dated in February 1991, reflects that the Veteran had minimal 
scoliotic curve in the upper lumbar spine.  There were no 
fractures or dislocations seen.  It was noted that "[t]here may 
be perhaps some minimal narrowing at the L4-5 interspace.  The 
interspace appears to be slightly more narrow than it was on an 
examination done in 1986."  The radiologist opined that this 
could be indicative of disc disease.  A report of private CT scan 
examination of the lumbosacral spine, also dated in February 
1991, noted that there was evidence of a "fairly significant 
sized herniated disc at L4-5 on the right."   

March 1991 private medical records from P.R. hospital reflect the 
Veteran had a lumbar laminectomy of L4-5 on the right and the 
removal of a herniated lumbar disk.  

Private medical records in February, July, August, and October 
1991 reflect that the Veteran had complaints of a backache.  The 
July 1991 record reflects that he had a backache for 2 weeks.  
The October 1991 record reflects that two days earlier while at 
work, he hurt the left side of his back hurt.   

Private medical correspondence from B.S., M.D., regarding a March 
1991 examination reflects that the Veteran complained of 
intermittent pain for the last 11 years.  It was noted that he 
had reported a muscle injury in service and had pain on and off 
once or twice a year lasting for 1-2 weeks.  

A September 1992 VA medical report from J.S., M.D., reflects that 
the Veteran reported that in 1980, while moving equipment and 
carrying the tongue of a trailer, he fell and landed directly on 
his back.  He reported that he was told he had a pulled muscle.  
Upon current clinical examination and x-ray, the Veteran was 
diagnosed with herniated nucleus pulposus L5-S1 with spinal 
stenosis.

Evidence since the last final denial.

The evidence received into the record since the July 1993 RO 
denial of service connection consists of statements of the 
Veteran and his spouse.  In a statement dated in September 2008, 
the Veteran reported that his low back disability had been 
diagnosed at Rochester, NY in 1991 by Dr. R. M. as a herniated 
nucleus pulposus with spinal stenosis.  As noted above, the 
evidence of record at the time of the last final denial included 
a diagnosis of herniated nucleus pulposus L5-S1 with spinal 
stenosis.

In his VA Form 9, dated in November 2009, the Veteran stated, 
"new evidence that I submitted and resubmitted several times was 
not listed as evidence in the rating decision issued March 16, 
2009 and the subsequent statement of the case dated October 27, 
2009."  The Veteran does not specify what evidence he has 
"submitted and resubmitted" and the record does not contain any 
new evidence, other than his statements regarding alleged errors 
in the July 1993 RO decision.  The Veteran avers that the July 
1993 rating decision was based on unsubstantiated documents and 
he has sufficient documentation to support that he had a chronic 
lower back condition in service.  

At the May 2010 Board hearing, the Veteran testified that the 
July 1993 RO decision was based on a lack of evidence that he 
experienced a previous injury to his back.  
The Veteran's spouse, T.W., testified that she remembered a "few 
people from his squad" saying that they "had carried [the 
Veteran] off the flight line and "he's in the hospital".  She 
further remembers that he was in therapy and on light duty.

In a statement dated in February 2009, the Veteran summarized his 
STRs, to include an April 1977 diagnosis of epididymitis, which 
was in the record at the time of the last final denial.  He 
contends that this may have been misdiagnosed and could possibly 
have been a spinal compression.  The Veteran also repeats his 
prior contentions that he incurred a back injury while walking 
backwards and tripping.  The Veteran avers that on June 14, 1979, 
he was given a P3 profile for the remainder of the year in 
service.  He further avers that there is nothing in the record 
that indicates that he was able to touch his toes, as noted in 
the previous July 1993 RO decision.  

Old and new evidence of record considered as a whole

The Veteran's claim was denied in July 1993 because there was no 
evidence that his back pain in service was causally related to 
his post service back disability.  This required nexus element is 
still missing from the claim, and VA has not received any 
evidence which would indicate otherwise or provide a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The majority of the evidence submitted since the last final 
denial consists of the Veteran's arguments that the prior RO 
decision was incorrect.  The diagnosis of a herniated nucleus 
pulpous with spinal stenosis was in evidence at the time of the 
last final denial.  The STRs were in evidence at the time of the 
last final denial.  The Veteran's averment as to how his injury 
occurred was in evidence at the time of the last final denial.  
The Veteran's contention that there was no evidence that he was 
able to touch his toes after back complaints is contrary to the 
medical evidence of record which clearly indicates he was able to 
do so.  Moreover, it is not evidence in of itself, but an 
argument.  The Veteran also contends that he was given a profile 
on June 14, 1979 for the remainder of his military service.  This 
argument is contrary to the evidence of record and is not new 
evidence but an argument as to how the profile record should be 
interpreted.  

The evidence added to the record since the last final denial also 
includes the statement of the Veteran's spouse.  The Board finds, 
however, that such statement is not material as it does not raise 
a reasonable possibility of substantiating the claim.  Her 
statement does not relate to an unestablished fact necessary to 
establish the claim because it does not provide a causal 
relationship between the Veteran's back pain in service, which 
was noted in the STRs and July 1993 RO decision, and his post 
service disability.  Moreover, her statement is merely cumulative 
or redundant of the Veteran's statements in which he noted that, 
during service, he had hurt his back, that he was treated at a 
hospital, and that he had been put on light duty.  

Although the Veteran avers that he has submitted new evidence, 
arguments about how the facts were interpreted are not new 
evidence in this case.

The first element of a claim for service connection is that there 
must be evidence of a current disability.  As noted above, the 
medical evidence of record reflects that the Veteran had a back 
disability diagnosed at the time of the last final denial. 

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  As 
noted above, the Veteran's STRs reflect complaints of back pain 
in service. Hence, the second element for service connection was 
also met at the time of the prior final denial.  

The third requirement for service connection, medical evidence of 
a nexus between current low back disability and an in-service 
disease or injury, which was the element missing at the time of 
the last prior final denial in July 1993, remains as not having 
been met.

There is no competent clinical evidence of record that any 
current back disability is causally related to active service.  
In addition, there is no new and material evidence of record 
which reflects that the Veteran had a continuity of 
symptomatology since service.  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, when considered in 
conjunction with the record as a whole, is cumulative or 
redundant of evidence previously of record and previously 
considered, does not relate to an unestablished fact necessary to 
substantiate the claim, and that the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim for 
service connection for a back disability is not reopened.

Service connection for right leg and right hip 

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).

Service connection has not been established for any disability.  
As such, service connection may not be established for a right 
leg and/or right hip disability, as secondary to service-
connected disability, as a matter of law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  

The Board is not bound to discuss a theory of entitlement to 
service connection on a direct-incurrence basis where neither the 
Veteran nor the record raises the theory of entitlement to 
service connection on a direct-incurrence basis. Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  The Board notes that the 
Veteran has consistently averred that he his right hip and right 
leg disabilities are causally related to his back disability and 
resultant surgery.  



Conclusion

As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back disability, 
the appeal is denied.

Entitlement to service connection for neuropathy of the right hip 
as secondary to a back disability is denied.

Entitlement to service connection for neuropathy of the right leg 
as secondary to a back disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


